Citation Nr: 1522880	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-11 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for renal failure, to include as due to herbicide exposure.

3. Entitlement to service connection for an ulcer condition, to include as secondary to service-connected posstraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1963 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2009 and September 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.


FINDINGS OF FACT

1. The Veteran's kidney cancer did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and is not a result of his active military service, to include exposure to herbicides.

2. The Veteran's renal failure did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and is not a result of his active military service, to include exposure to herbicides.

3. The Veteran's ulcers did not manifest during his service and are not a result of his active military service, to include as secondary to his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for kidney cancer, to include as due to Agent Orange exposure, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for renal failure, to include as due to Agent Orange exposure, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3. The criteria for service connection for ulcers, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations provide for presumptive service connection for certain diseases for veterans exposed to certain herbicide agents during active military, naval, or air service.  38 C.F.R.  § 3.309(e) (2014).  A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Under 38 C.F.R. § 309(e) the  following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R.  § 3.309(e) (2014).

Kidney Cancer/Renal Failure

Private treatment records reflect that the Veteran was diagnosed with renal cell carcinoma in 2007, underwent a partial nephrectomy, and was later found to have residual impaired renal function in his left kidney.  VA treatment records reflect a December 2014 assessment of stage III kidney disease status post resection for renal cell carcinoma.

The Veteran has contended his kidney cancer and renal dysfunction are related to his herbicide exposure in service.  The Veteran's service records reflect that he served in Vietnam.  However, as neither kidney cancer nor renal dysfunction are listed in 38 C.F.R. § 3.309(e), service connection cannot be granted for either on a presumptive basis under 38 C.F.R. § 3.307. 

However, the absence of a disease on the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his kidney cancer or renal dysfunction to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis, to include as due to exposure to Agent Orange in service.

The Veteran's kidney cancer and renal dysfunction were diagnosed approximately 40 years after his separation from service, and service treatment records do not indicate any kidney problems in service.  The Veteran's contention is that his herbicide exposure in service caused his later kidney problems.  In his April 2015 brief, he argued that kidney cancer has been shown to be caused by dioxins and those dioxins are contained in herbicides.  The Board acknowledges the Veteran's opinion, but finds it has little probative value.  While the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and thus competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of kidney cancer and renal dysfunction, the issue of causation of such an ailment is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, his lay statements have been reviewed and considered.  However, the Veteran lacks the medical training and expertise to provide an opinion on the complex medical issue of the etiology of his kidney cancer and renal dysfunction.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

There is no expert medical opinion as to the etiology of the Veteran's kidney cancer or renal dysfunction and no other evidence suggesting a relationship between the kidney conditions and any aspect of the Veteran's service, including his presumptive herbicide exposure.

Thus, as a preponderance of the evidence is against service connection for kidney cancer and renal failure, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Ulcers

The Veteran contends he has bleeding ulcers due to stress and anxiety from his service-connected PTSD.

An April 2008 VA treatment note reflects that the Veteran had been in the hospital with multiple duodenal ulcers.  The Veteran also reported having bleeding ulcers at a December 2008 VA mental health appointment.  No more recent medical records indicate reports of or treatment for ulcers.

In 2010 statements to the VA, the Veteran reported that Zollinger-Ellison syndrome has also been considered as the cause of his ulcers, but that it had not been confirmed.

Even giving the Veteran the benefit of the doubt that he has a current ulcer condition, the Board finds that the evidence does not support that it is related to his service or his service-connected PTSD.

The Veteran's service treatment records do not indicate, and the Veteran has not contended, that his ulcer condition onset in service.  Rather, the first mention of ulcers is approximately 40 years after the Veteran's separation from service.

The only opinion of record as to the etiology of the Veteran's ulcers is his own.  While the Board acknowledges the Veteran's opinion, the Board finds that as a lay person the Veteran does not have the education, training, or experience to opine as to the etiology of such a complex medical condition.  While the Veteran is competent to report symptoms of an ulcer that are readily observable, the question of the etiology of such a condition falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  

There is no expert medical opinion as to the etiology of the Veteran's ulcers and no other evidence suggesting a relationship between the ulcers and any aspect of the Veteran's service, including his service-connected PTSD.

Thus, as a preponderance of the evidence is against service connection for ulcers, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2008 and February 2010, prior to the initial adjudications of the issues on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for kidney cancer is denied

Service connection for renal failure is denied.
.
Service connection for an ulcer condition is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


